

116 HRES 879 IH: Expressing the sense of the House of Representatives that Congress should continue to support the A–10 Thunderbolt II attack aircraft, also known as the Warthog and A–10C or OA–10C, program.
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 879IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mrs. Kirkpatrick (for herself, Mr. Simpson, Mr. Gallego, Mr. Fulcher, Mr. Ruppersberger, Mrs. Hartzler, and Mr. Mitchell) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that Congress should continue to support the A–10 Thunderbolt II attack aircraft, also known as the Warthog and A–10C or OA–10C, program.Whereas the A–10 Thunderbolt II attack aircraft (hereinafter referred to as the A–10) has seen action in every major United States conflict since the first production A–10 was delivered to Davis-Monthan Air Force Base in October, 1975, and has received several upgrades for the 281 A–10s remaining in service;Whereas since Operation Desert Storm in 1991, the A–10 has become a preferred close air support platform for ground troops;Whereas the A–10 has been the backbone of the close air support mission for more than 40 years and has proven to be a highly accurate and durable weapons-delivery platform that can be used against all ground targets;Whereas the A–10 supports close air support with a variety of forward-firing, free-fall, and precision-guided munitions, and performs combat search and rescue, air interdiction, armed reconnaissance, suppression of enemy air defenses, special operations forces support, and countersea operations in either low- or high-threat environments, day or night;Whereas the A–10 provides the Air Force an extensive ability to survey the battlefield and then fix, engage, target, and destroy a wide range of both mobile and fixed targets, including tanks and other armored vehicles in quantity, as an arsenal aircraft;Whereas the A–10 gets pilots back to base despite heavy damage from ground fire;Whereas the A–10 has the lowest rate of friendly fire incidents of any combat fighter or bomber;Whereas the close air support as provided by the A–10 has proven invaluable on the battlefield, and it is better than any other fighter aircraft for close air support as it is simple, effective, and has excellent maneuverability at low air speeds and altitude;Whereas the A–10 is the least expensive combat plane in the United States arsenal to operate and buy;Whereas while the A–10 flew only 30 percent of the United States Air Force’s total sorties during Operation Desert Storm in 1991, these aircraft achieved more than half of the confirmed Iraqi equipment losses and fired 90 percent of the precision-guided Maverick missiles;Whereas during Operation Allied Force in 1999, A–10s destroyed more field-deployed Serbian weaponry than any other allied weapon system, and combat search and rescue support from the A–10 was 100 percent effective, successfully rescuing one F–117 pilot and one F–16CG pilot;Whereas during Operation Iraqi Freedom in 2003 and Operation Enduring Freedom in 2001, the A–10 flew 32 percent of the combat sorties in both theaters, and from 2006 to late 2013, flew 19 percent of close air operations in Iraq and Afghanistan;Whereas the A–10 is an effective close air support platform to counter violent extremist organizations such as the Islamic State in Iraq and Syria, having flown 11 percent of Air Force sorties against that organization;Whereas the demands for close air support in Iraq and Afghanistan keep the A–10 a relevant platform that requires upgrades;Whereas if the A–10 is removed from service, certain gaps in responsive close air support, forward air controller, air interdiction, strike control and reconnaissance, and combat search and rescue support could widen;Whereas the A–10 can be serviced and operated with high sortie rates from austere bases with limited facilities near battle areas, including unprepared dirt, grass, and narrow road runways, and from airfields that are too short or rough to handle fast jets;Whereas to continue providing unmatched airpower, gain and maintain air superiority, and extend global reach, global power is essential to preserving global security and stability;Whereas the A–10 program will support the Air Force, including the Air National Guard and Air Force Reserve;Whereas the A–10 is currently flying in operational combat squadrons at Gowen Field Air National Guard Base, Idaho, Selfridge Air National Guard Base, Michigan, Warfield Air National Guard Base, Maryland, Fort Wayne Air National Guard Station, Indiana, Whiteman Air Force Base, Missouri, Davis-Monthan Air Force Base, Arizona, Nellis Air Force Base, Nevada, Eglin Air Force Base, Florida, Moody Air Force Base, Georgia, and Osan Air Base, South Korea; andWhereas the 355th Wing at Davis-Monthan Air Force Base, with the inventory of 84 A–10s, is responsible for training and deploying A–10 pilots, whose primary role is to support troops on the ground: Now, therefore, be itThat the House of Representatives—(1)finds that the continued support for the A–10 Thunderbolt II program is imperative to national security; and(2)affirms that Congress should continue to support the A–10 Thunderbolt II program in future fiscal years because the United States cannot afford to risk its security or the security of its allies by allowing that program to fall short of its mission.